Citation Nr: 1537519	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and, if so, whether service connection is warranted for the claimed disability.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for Ehlers-Danlos Syndrome, and, if so, whether service connection is warranted for the claimed disability. 

3. Entitlement to service connection for sleep apnea as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to May 1973, March 1979 to June 1979, and October 1996 to February 1997 with additional periods of active duty for training (ADT) and inactive duty for training (IDT).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before a VA Decision Review Officer in June 2014; a transcript of the hearing is of record.

The issues of service connection for an acquired psychiatric disorder, Ehlers-Danlos Syndrome, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2004 Board decision denied the Veteran's claim of entitlement to service connection for obsessive compulsive disorder.  The Board's decision is final.

2. Evidence received since the May 2004 Board decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection. 

3. An October 1973 rating decision denied the Veteran's claim of entitlement to service connection for a skin disorder, diagnosed as Ehlers-Danlos Syndrome.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

4. Evidence received since the October 1973 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for Ehlers-Danlos Syndrome and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The May 2004 Board decision which denied the claim of service connection for obsessive compulsive disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. Evidence received since the May 2004 Board decision in connection with the claim of service connection for an acquired psychiatric disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The October 1973 rating decision which denied the Veteran's claim of service connection for Ehlers-Danlos Syndrome is final.  38 U.S.C.A. § 7105(c) (West 2014).

4. Evidence received since the October 1973 rating decision in connection with claim of service connection for Ehlers-Danlos Syndrome is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's applications to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO denied the Veteran's claim of service connection for a skin disorder, diagnosed as Ehlers-Danlos Syndrome, by an unappealed October 1973 rating decision.  The Board denied service connection for obsessive compulsive disorder by an unappealed May 2004 decision.  Both decisions are now final.  38 U.S.C.A. §§ 7103, 7104, 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to an acquired psychiatric disorder, the evidence received since the May 2004 Board decision includes a number of treatment records, lay statements, and the report of an August 2013 VA examination.  Significantly, the Veteran has alleged a diagnosis of PTSD and identified in-service stressor(s), and the newly received treatment records reflect a diagnosis of depression.  With respect to Ehlers-Danlos Syndrome, a new statement from the Veteran's sister indicates the Veteran's condition has progressed to include his joints and ligaments.

In light of the low threshold established by the Court in Shade, the Board finds this new evidence is also material with respect to both issues, as it raises a reasonable possibility of substantiating the Veteran's claims of service connection.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and Ehlers-Danlos Syndrome must be reopened.  However, for the reasons discussed in the REMAND section below, additional development is required prior to an appellate decision on the merits of the Veteran's claims.


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for Ehlers-Danlos Syndrome is reopened; to this extent only, the appeal is granted.


REMAND

The record indicates that, other than psychiatric treatment records dated June 2012 to August 2013, comprehensive treatment records related to the disabilities on appeal have not been associated with the virtual claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

With respect to the Veteran's claim of service connection for an acquired psychiatric disorder, he was provided a VA examination in August 2013.  At this examination, he was diagnosed with specific phobia, situational type, and major depressive disorder.  While the examiner opined that these conditions are not related to a single, specific stressor identified by the Veteran, this opinion does not address whether the Veteran's currently diagnosed psychiatric disorders may be otherwise related to his period(s) of active service.  As such, a new examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

With respect to Ehlers-Danlos Syndrome, the Veteran's claim of service connection was previously denied on the basis that it is a congenital condition.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  Further, a congenital or hereditary disease could be service connected if it is shown that the disease was first manifested during active military service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990) (finding that diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty.").  VA's General Counsel stated that the existence of a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  Id.  The General Counsel stated that the mere genetic or familial predisposition to develop the symptoms, even if the individual was almost certain to develop the condition at some time in his life, did not constitute having the disease.  Only when symptomatology and/or an active disease process existed could a claimant be said to have developed the disease.  Thus, according to the General Counsel, if a claimant had a congenital or hereditary predisposition to a disability prior to service, but no manifestations, but later manifested the disease during active military service, service connection may be granted.  See id.

Therefore, even if it is determined during service that a Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches in such a situation, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated in service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

Currently, the competent medical evidence of record does not address whether the Veteran's Ehlers-Danlos Syndrome represents a congenital "defect" or "disease."  As such, the Veteran's claim must be remanded to provide him a VA examination and to obtain an opinion regarding the nature of this disability.

Finally, the Veteran has claimed service connection for sleep apnea as secondary to his claimed psychiatric disorder.  As the claim for an acquired psychiatric disorder has been remanded for further development, so too must the claim of service connection for sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify all medical providers that have treated him for his claimed psychiatric disorder, Ehlers-Danlos Syndrome, and sleep apnea, and also complete and return the appropriate medical release.  Thereafter, follow the appropriate procedures to obtain all records identified by the Veteran including, at least, one follow-up request if neither the records nor a negative reply is received.

2. Obtain and associate with the claims file all outstanding VA treatment records relevant to treatment for a psychiatric disorder, Ehlers-Danlos Syndrome, and sleep apnea including, if necessary, recalling such records from storage.  Requests for these records must continue until a negative reply is received or it is reasonably determined that they do not exist.  All efforts to obtain these records must be associated with the claims file.

3. Following completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of his claimed acquired psychiatric disorder(s).  The entire electronic claims files must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following an examination of the Veteran, and review of the claims file, the examiner is requested to address the following:

a. Identify any clinically diagnosed Axis I psychiatric disability.

b. For each psychiatric disability diagnosed above, opine whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset or is otherwise etiologically related to the Veteran's period(s) of active service.  In offering this opinion, the examiner is instructed not to limit consideration of etiology solely to the in-service stressor(s) identified by the Veteran in conjunction with his claim for PTSD.

A complete rationale must be provided for all opinions provided, including a discussion of the medical principles leading to such conclusion(s).

4. Schedule the Veteran for an examination to address the nature and etiology of his Ehlers-Danlos Syndrome.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following an examination of the Veteran, and review of the claims file, the examiner is requested to address the following:

a. Identify whether the Veteran's Ehlers-Danlos Syndrome is congenital in nature and, if so, whether it is a congenital "defect" or "disease"?  For the purposes of this opinion, a "defect" is defined as a condition which is more or less stationary in nature, whereas a "disease" is a condition that is capable of improving or deteriorating.

b. If the Veteran's Ehlers-Danlos Syndrome is found to be a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during a period of active service which resulted in additional disability (please identify the additional disability); or, if the condition increased in severity, was any such increase due to the natural progress of the disorder?

c. If the Veteran's Ehlers-Danlos Syndrome is found to be a congenital or hereditary disease, please state whether the disease clearly and unmistakably was manifest (i.e., an active disease process) prior to the Veteran's entry into active service.  If so, is there also clear and unmistakable evidence that condition was not aggravated during service (i.e., there was not a permanent increase in the severity of the condition beyond its natural progression as a result of service).  

d. If Ehlers-Danlos Syndrome is found to be a hereditary disease and there were no manifestations of the disease before service nor was the condition aggravated by service, presuming the Veteran sound at service entrance, is it at least as likely as not (probability of at least 50 percent) that the onset (first manifestation) of the disease was in service; or is such disease otherwise related to service?

A complete rationale must be provided for all opinions provided, including a discussion of the evidence of record and medical principles leading to such conclusion(s).

5. Review the expanded record and ensure that all remand instructions have been properly completed.  If not, undertake the appropriate actions necessary to ensure such completion.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


